SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

756
CA 14-02166
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


MARY DORE-COCKERHAM, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

TOWN OF FORESTPORT, DEFENDANT-APPELLANT.


SHANTZ & BELKIN, LATHAM (DEREK L. HAYDEN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

MARTIN J. KERNAN, ORISKANY, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Norman
I. Siegel, J.), entered March 18, 2014. The order denied the motion
of defendant for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court